Order of the Appellate Term of the Supreme Court, First Department, entered July 23, 2002, which affirmed a judgment of Civil Court, New York County (Faviola A. Soto, J.), entered *405February 13, 2001, awarding damages to plaintiff in the amount of $25,000 plus interest for a real estate broker’s commission, unanimously affirmed, without costs.
Plaintiff entered into an oral brokerage agreement for the sale of defendant Simeon’s apartment. The broker indisputably introduced defendant Roy Alvis to the property, arranged for two on-site inspections, and was involved in sale negotiations. The apartment was eventually sold to defendant Marion Alvis (Roy’s mother) at the same price that had been finally offered to the broker on Roy’s behalf. The record showed that Marion was Roy’s alter ego for the purpose of the sale, and that the sale itself was consummated mere weeks after the broker’s last conversation with Roy. The trial court’s determination that plaintiff had procured a ready, willing and able buyer, and was thus entitled to its commission, was based largely on credibility findings that are consistent with a fair interpretation of the evidence in the record, and should not be disturbed (see Geraci v Creative Leasing Concepts, 248 AD2d 214 [1998], lv denied sub nom. Geraci v Rothenberg, 92 NY2d 806 [1998]). Concur— Buckley, P.J., Mazzarelli, Andrias, Williams and Sweeny, JJ. [See 2002 NY Slip Op 50308(U).]